FILED
                             NOT FOR PUBLICATION                            MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE A. VASQUEZ-CHICAS, AKA                      No. 12-71795
Chicas Jose Vasquez, AKA Jose Vasquez
Chicas,                                          Agency No. A094-308-559

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jose A. Vasquez-Chicas, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. See Alphonsus v. Holder,

705 F.3d 1031, 1036-37 (9th Cir. 2013). We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and review de novo claims of due process violations, Simeonov v. Ashcroft,

371 F.3d 532, 535 (9th Cir. 2004). We deny the petition for review.

      Vasquez-Chicas testified that he and his family were harmed in El Salvador

because of participation in a group that opposes corruption, and that he regularly

participated in activities with that group in the United States.

      Vasquez-Chicas does not challenge the BIA’s finding that he did not contest

the IJ’s denial of his asylum claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

      With respect to withholding of removal, substantial evidence supports the

agency’s determination that Vasquez-Chicas failed to corroborate his testimony

with reasonably obtainable evidence. See 8 U.S.C. § 1252(b)(4) (“No court shall

reverse a determination made by a trier of fact with respect to the availability of

corroborating evidence ... unless the court finds ... that a reasonable trier of fact is

compelled to conclude that such corroborating evidence is unavailable.”); Aden v.

Holder, 589 F.3d 1040, 1044-45 (9th Cir. 2009) (IJ may require reasonably


                                            2                                      12-71795
obtainable corroboration); Ren v. Holder, 648 F.3d 1079, 1094 (9th Cir. 2011)

(record did not compel the finding that petitioner presented sufficient corroborating

evidence to meet his burden of proof). The record does not support Vasquez-

Chicas’s contentions that the IJ did not provide him an opportunity to explain the

lack of evidence or that the IJ discounted his testimony about his inability to obtain

evidence. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim). The record also does not support Vasquez-

Chicas’s other due process contentions. See id. Thus, Vasquez-Chicas’s

withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Vasquez-Chicas failed to establish that it is more likely than not he will be

tortured at the instigation of or with the acquiescence of the government if returned

to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We

reject Vasquez-Chicas’s contentions that the agency failed to consider country

conditions evidence and/or construed government acquiescence too narrowly.

Thus, Vasquez-Chicas’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                           3                                    12-71795